Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00312-CR

                                       IN RE Juan Carlos VALLES

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: May 7, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 1, 2014, relator Juan Carlos Valles filed a pro se petition for writ of mandamus

seeking an order from this court directing the prosecutor in his pending criminal proceeding to

provide him with copies of all discovery materials as previously ordered by the trial court. This

court does not have jurisdiction to grant the requested relief. By statute, this court has the authority

to issue a writ of mandamus against “a judge of a district or county court in the court of appeals

district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(a)-(b) (West 2004). Relator has not complained of any action or order of the trial




1
  This proceeding arises out of Cause No. 12-03-00119-CRL, styled The State of Texas v. Juan Carlos Valles, pending
in the 81st Judicial District Court, La Salle County, Texas, the Honorable Donna S. Rayes presiding.
                                                                                 04-14-00312-CR


judge. We conclude the writ is not necessary to enforce our jurisdiction. Accordingly, relator’s

petition for writ of mandamus is dismissed for lack of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-